Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 40, and 41 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Togawa et al (US 6,899,604).
Claim 1:	 The prior art of Togawa et al teaches a dressing apparatus and polishing apparatus. A conditioner of a chemical mechanical polishing (CMP) apparatus, the conditioner comprising: a disk (dresser member 22)  to polish a polishing pad 1 of the CMP apparatus; a driver (dresser drive shaft 23) to rotate the disk; a lifter (centering shaft 35) to lift the driver; an arm (dresser arm 24) to rotate the lifter; and a connector (centering shaft 35 and spherical bearing 34) to connect the driver to the lifter, the driver being tiltable with respect to the lifter.  See the paragraph that joins columns 4 and 5 to col. 6 line 31. See Fig. 1.

Claim 2: The conditioner of Togawa et al also features connector includes a spherical bearing 34 to fix the lifter and to tiltably support the driver.

Claim 40:	The chemical mechanical polishing (CMP) apparatus Togawa et al, comprising: a platen (polishing table 5) on which a polishing pad 1 is attached; a CMP mechanism over the platen to chemically mechanically polish a layer on a substrate; and a conditioner including: a disk 22 to polish the polishing pad, a driver 23 to rotate the disk, a lifter (centering shaft 35) to lift the driver, an arm 24 to rotate the lifter, and a connector (centering shaft 35 and 

Claim 41:	 The CMP apparatus of Togawa et al, wherein the conditioner further includes an airbag mechanism 63 in the connector, the airbag mechanism including at least two airbags in the connector. See col. 12 lines 44-65.


Claims 1, 2, 5, and 40 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Watanabe et al (US 8,382,558).

Claim 1:	The prior art of Watanabe et al teaches an apparatus for dressing (conditioning) a polishing pad. A conditioner (dressing apparatus 30) of a chemical mechanical polishing (CMP) apparatus, the conditioner comprising: a disk (dresser 31) to polish a polishing pad 10 of the CMP apparatus; a driver (dresser drive shaft)  to rotate the disk; a lifter (air cylinder 36 see the paragraph that joins 5 and 6) to lift the driver; an arm (swing arm 33) to rotate the lifter; and a connector (spherical bearing 45)  to connect the driver to the lifter, the driver being tiltable with respect to the lifter.  See Figs. 4 and 6.

Claim 2: The conditioner as claimed in claim 1, wherein the connector includes a spherical bearing 45 to fix the lifter and to tiltably support the driver. See Figs. 4 and 6 of Watanabe et al and the paragraph that joins 6 and 7.

Claim 5:	The conditioner of Watanabe et al wherein the connector further includes: a lower extension plate (lower dresser flange 41B) below a lower surface of the outer ring, the lower extension plate protruding beyond an outer circumferential surface of the outer ring; and an upper extension plate (upper dresser flange 41A) above an upper surface of the outer ring, the upper extension plate protruding beyond the outer circumferential surface of the outer ring, a 

Claim 40:	 A chemical mechanical polishing (CMP) apparatus of Watanabe et al comprising: a platen (polishing table 11)  on which a polishing pad 10 is attached. The prior art of Watanabe et al teaches an apparatus for dressing (conditioning) a polishing pad. A conditioner (dressing apparatus 30) of a chemical mechanical polishing (CMP) apparatus, the conditioner comprising: a disk (dresser 31) to polish a polishing pad 10 of the CMP apparatus; a driver (dresser drive shaft)  to rotate the disk; a lifter (air cylinder 36 see the paragraph that joins 5 and 6) to lift the driver; an arm (swing arm 33) to rotate the lifter; and a connector (spherical bearing 45)  to connect the driver to the lifter, the driver being tiltable with respect to the lifter.  See Figs. 4 and 6.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Togawa et al (US 6,899,604) in view of Moore (US 6,572, 440).
The teachings of Togawa et al were discussed above.
The prior art of Togawa et al fails to teach the spherical bearing include an inner ring and outer ring as recited in claim 3.
.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Watanabe et al (US 8,382,558) in view of Moore (US 6,572, 440).
The teachings of Watanabe et al were discussed above.
The prior art of Watanabe et al fails to teach the spherical bearing include an inner ring and outer ring as recited in claim 3.
The prior art of Moore teaches and apparatus and method for conditioning for CMP. Col. 9 lines 55-58 teaches a plurality of spherical bearings 375 (see Fig. 5 which illustrates inner and outer rings) are provided to ensure that the piston portion moves smoothly and axially relative to the cylinder portion 369. Thus, it would have been obvious for one of ordinary skill in the art at the time of claimed invention to modify the apparatus of Togawa et al to provide a spherical ring that includes a plurality of rings which are further interpreted as inner and outer rings which will enhance movement of the conditioning disk as suggested by the prior art of Moore et al.


Claims 4, 28, and 43 are rejected under 35 U.S.C. 103 as being unpatentable over Togawa et al (US 6,899,604) in view of Moore (US 6,572, 440) as applied to claim 3 above, and in further view of One Kazumasa et al JP 2008-023674 using the Machined Generated English Translation provided herewith).
The teachings of Togawa et al were discussed above.
The prior art of Togawa et al fails to teach a bracket as recited in claim 4 of the present invention
Likewise, the modified apparatus resulting from the combined teachings of Togawa et and Moore fails to teach a load cell as recited in claims 28 and 43 of the present invention.
The prior art of One Kazumasa et al teaches a dressing (conditioner) device adjustment apparatus where a bracket 62 is attached and fixed to the base side member 62, tilting member 64 is also rotatable supported by the bracket 62 by a shaft 63 see the Machine Generated English Translation of [0023]. The motivation to provide a bracket in the apparatus of Togawa et al as modified by the Moore et al is that the bracket provides enhanced support for tilt adjustment of the conditioning disk. Thus, it would have been obvious for one of ordinary skill in the art at the time of the claimed invention to further enhance of the apparatus of Togawa et al and Moore et al with the bracket of One Kazumasa et al in order to provide enhanced support of the tilt adjustment of the conditioning disk.
Likewise, the modified apparatus resulting from the combined teachings of Togawa et al and Moore fails to teach a load cell as recited in claims 28 and 43 of the present invention.
Load cell 93 is also recited by One Kazumasa et al in [0037] where  Kazumasa et al. Therein One Kazumasa et al teaches that the load cell measures the change over time of the load or the pressing force of the conditioning disk when it presses the backing plate 91. The .

Claims 4, 28, and 43 are rejected under 35 U.S.C. 103 as being unpatentable over Watanabe et al (US 8,382,558) in view of Moore (US 6,572, 440) as applied to claim 3 above, and in further view of One Kazumasa et al JP 2008-023674 using the Machined Generated English Translation provided herewith).
The teachings of Watanabe et al as modified by Moore et al were discussed above.
The teachings of Watanabe et al as modified by Moore et al fails to teach a bracket as recited in claim 4 of the present invention.
The prior art of One Kazumasa et al teaches a dressing (conditioner) device adjustment apparatus where a bracket 62 is attached and fixed to the base side member 62, tilting member 64 is also rotatable supported by the bracket 62 by a shaft 63 see the Machine Generated English Translation of [0023].. The motivation to provide a bracket in the apparatus of Watanabe as modified by the Moore et al is that the bracket provides enhanced support for tilt adjustment of the conditioning disk. Thus, it would have been obvious for one of ordinary skill in the art at the 
Likewise, the modified apparatus resulting from the combined teachings of Watanabe and Moore fails to teach a load cell as recited in claims 28 and 43 of the present invention.
Load cell 93 is also recited by One Kazumasa et al in [0037] where Kazumasa et al. Therein One Kazumasa et al teaches that the load cell measures the change over time of the load or the pressing force of the conditioning disk when it presses the backing plate 91. The motivation to modify the apparatus from the combined teachings of Watanabe and Moore with the load of One Kazumasa et al is that the load cell allows the monitoring and thus better control of the pressing force of the conditioning disk onto the polishing pad which will enhance the quality of the pad and enhance its endurance against wear and tear due to the harsh chemical and physical environment of CMP.
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Watanabe et al (US 8,382,558).
The teachings of Watanabe et al were discussed above.
The prior art of Watanabe et al fails to teach the airbag mechanism includes at least two airbags in the space.
Recall the teachings of Watanabe et al especially that the connector further includes: a lower extension plate (lower dresser flange 41B) below a lower surface of the outer ring, the lower extension plate protruding beyond an outer circumferential surface of the outer ring; and an upper extension plate (upper dresser flange 41A) above an upper surface of the outer ring, the upper extension plate protruding beyond the outer circumferential surface of the outer ring, a In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960) where the motivation to provide a plurality of airbags so that more than one airbag can be used between the upper and lower extension plate so that the pressure of the air bags can be adjusted and thus control the pressure and equalize the weight of the movable assembly of the dresser head. Thus, it would have been obvious for one of ordinary skill in the art at the time of the claimed invention to provide a plurality of airbags so that more than one airbag can be used between the upper and lower extension plate so that the pressure of the air bags can be adjusted and thus control the pressure and equalize the weight of the movable assembly of the dresser head.


Claims 27 and 42 are rejected under 35 U.S.C. 103 as being unpatentable over Togawa et al (US 6,899,604) in view of Franca et al (US 6,343,974).
The teachings of Togawa et al were discussed above.
The prior art of Togawa et al fails to teach an angle sensor as recited in claims 27 and 42 of the present invention.
The prior art of Franca et al teaches real-time method for profiling and conditioning CMP pads. See Franca et al teaches in col. 2 lines 43-59 a mechanism measures the angle the angle of the conditioning pad using the proximity sensors 40. The motivation to modify the apparatus of Togawa et al  with the angle sensor of Franca et al to measure the angle of the conditioning pad in order to monitor and control the angle of the conditioning pad as suggested by the prior art of Franca et al .
Claims 27 and 42 are rejected under 35 U.S.C. 103 as being unpatentable over Watanabe et al (US 8,382,558) in view of Franca et al (US 6,343,974).
The teachings of Watanabe et al were discussed above.
The prior art of Watanabe et al fails to teach an angle sensor as recited in claims 27 and 42 of the present invention.
The prior art of Franca et al teaches real-time method for profiling and conditioning CMP pads. See Franca et al teaches in col. 2 lines 43-59 a mechanism measures the angle the angle of the conditioning pad using the proximity sensors 40. The motivation to modify the apparatus of Watanabe et al  with the angle sensor of Franca et al to measure the angle of the conditioning pad in order to monitor and control the angle of the conditioning pad as suggested by the prior art of Franca et al .

Allowable Subject Matter
Claims 7-14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The prior art of record fails to teach the airbag mechanism that includes a first airbag block and a second airbag block as recited in claim 7.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

US 2014/0273767 held to Chen et al teaches a polishing pad conditioner pivot apparatus with a conditioner disk 172, an arm 164. The pivot connection 186 permits pivoting of the arm 164. An actuator 188 permits controllable angle of inclination of the arm 164.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SYLVIA MACARTHUR whose telephone number is (571)272-1438. The examiner can normally be reached M-F 8:30-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on 571-272-1435. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 





/SYLVIA MACARTHUR/            Primary Examiner, Art Unit 1716